Exhibit 10.4

 

 

CEVA, INC. 2011 STOCK INCENTIVE PLAN

 

NOTICE OF PERFORMANCE STOCK UNIT AWARD - FOR ISRAELI RESIDENT GRANTEES

 

Grantee’s Name: [●]

 

You (the “Grantee”) have been granted Performance Stock Units (the “Award”),
subject to the terms and conditions of this Notice of Performance Stock Unit
Award For Israeli Resident Grantees (the “Notice”), the CEVA, Inc. 2011 Stock
Incentive Plan, as amended from time to time (the “Plan”), the Israeli Sub-Plan
of the Plan (the “Sub-Plan”) and the Restricted Stock Unit Award Agreement (the
“Award Agreement”) attached hereto, as follows. Unless otherwise provided
herein, the terms defined in the Plan and the Sub-Plan shall have the same
defined meanings in this Notice. In the event of any inconsistency or
contradiction between any of the terms of this Notice and the provisions of the
Plan or the Sub-Plan, the terms and provisions of this Notice shall prevail.

 

Date of Award: February 20, 2020

 

Vesting Commencement Date: February 20, 2020

 

Total Number of Performance Stock Units Awarded (the “PSUs”): [●]

 

Type of Award:

X

102 Capital Gains Track Option Award (with Trustee)

          102 Ordinary Income Track Option Award (with Trustee)           102
Non Trustee Option Award           3(i) Option Award          
Other     ______________________________________________

 

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan, the Sub-Plan and the Award Agreement, in each case as
described below, the PSUs shall vest upon the first to occur of the following:

 

Earnings Per Share

 

The PSUs shall vest if the Company’s non-GAAP earnings per share reaches three
times the Company’s 2018 non-GAAP earnings per share of $[●] during the EPS
Performance Period (the “EPS Goal”). The PSUs shall immediately vest on the date
that the Board determines the EPS Goal was achieved, subject to the Grantee’s
Continuous Service through such date.

 

“EPS Performance Period” means January 1, 2020 through December 31, 2022.

 

The Board shall determine achievement of the EPS Goal, in its sole discretion
and the Board’s determinations shall be final and binding. 

 

1

--------------------------------------------------------------------------------

 

 

Absolute TSR

 

The PSUs shall vest if the Company’s Market Capitalization reaches and remains
at or above $1 billion for 30 consecutive trading days, as determined after
market close on the thirtieth such consecutive trading day, during the Absolute
TSR Performance Period (the “Absolute TSR Goal”). The PSUs shall immediately
vest on the date that the Board determines the Absolute TSR Goal was achieved,
subject to the Grantee’s Continuous Service through such date.

 

“Market Capitalization” means the number of fully diluted Shares multiplied by
the Fair Market Value and as reported by Yahoo! Finance.

 

“Absolute TSR Performance Period” means January 1, 2020 through December 31,
2022.

 

The Board shall determine achievement of the Absolute TSR Goal in its sole
discretion and the Board’s determinations shall be final and binding. 

 

 

The PSUs will vest only if and to the extent that the Absolute TSR Goal or the
EPS Goal is achieved. In the event that neither the Absolute TSR Goal nor the
EPS Goal is achieved, the PSUs shall be forfeited and deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
such reconveyed PSUs and shall have all rights and interest in or related
thereto without further action by the Grantee.

 

For purposes of this Notice and the Award Agreement, the term “vest” shall mean,
with respect to any PSUs, that such PSUs are no longer subject to forfeiture to
the Company.

 

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, including death or Disability. In the event of termination of the
Grantee’s Continuous Service for any reason, including death or Disability, any
unvested PSUs held by the Grantee immediately upon such termination of the
Grantee’s Continuous Service shall be forfeited and deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
such reconveyed PSUs and shall have all rights and interest in or related
thereto without further action by the Grantee.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, the Sub-Plan and the Award Agreement.

 

 

 

CEVA, Inc.,

a Delaware corporation

 

  By: Yaniv Arieli     Title: CFO     Date of Signature:
Date_Of_Signature_Manager  

     

2

--------------------------------------------------------------------------------

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE PSUs SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THE AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AWARD
AGREEMENT, THE PLAN OR THE SUB-PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH
RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE,
NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE
COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE
THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan, the Sub-Plan and the
Award Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Award subject to all of the terms and
provisions hereof and thereof. The Grantee has reviewed this Notice, the Plan,
the Sub-Plan, and the Award Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Notice, and fully
understands all provisions of this Notice, the Plan, the Sub-Plan and the Award
Agreement. The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan, the Sub-Plan and the Award
Agreement shall be resolved by the Administrator in accordance with Section 8 of
the Award Agreement. The Grantee further agrees to the venue selection and
waiver of a jury trial in accordance with Section 9 of the Award Agreement. The
Grantee further agrees to notify the Company upon any change in the residence
address indicated in this Notice.

 

To the extent an Approved 102 Option, as defined below, is designated above, the
Grantee declares and acknowledges: (i) that he or she fully understand that
Section 102 of the Ordinance and the rules and regulations enacted thereunder
apply to the Award specified in this Notice and to him or her; and (ii) that he
or she understands the provisions of Section 102, the tax track chosen and the
implications thereof. In addition, the terms of the Award shall also be subject
to the terms of the Trust Agreement made between the Company and the Trustee for
the benefit of the Grantee (the “Trust Agreement”), as well as the requirements
of the Israeli Income Tax Commissioner. The grant of the Award is conditioned
upon the Grantee signing all documents requested by the Company, the Employer or
the Trustee, in accordance with and under the Trust Agreement. A copy of the
Trust Agreement is available for the Grantee’s review, during normal working
hours, at Company’s offices.

 

Date of Signature: Date_Of_Signature_Employee

 

Grantee Name: [●]

 

As part of the CEVA RSU grant you have recently received, we refer you to read
and be aware of the 2011 Prospectus and 2011 Stock Incentive Plan which can be
found in CEVA’s intranet.

 

 

3